IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


THOMAS CROCK,                           : No. 42 WM 2014
                                        :
                   Petitioner           :
                                        :
                                        :
            v.                          :
                                        :
                                        :
SUPERIOR COURT OF                       :
PENNSYLVANIA,                           :
                                        :
                   Respondent           :


                                     ORDER



PER CURIAM

      AND NOW, this 11th day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and the

Application for Leave to Amend are DENIED.